                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                 )            MDL No. 2591
CORN LITIGATION,                           )
                                           )            Case No. 14-md-2591-JWL
This Document Relates to All Cases Except: )
                                           )
      Louis Dreyfus Co. Grains             )
      Merchandising LLC v. Syngenta AG,    )
      et al., No. 16-2788                  )
                                           )
      Trans Coastal Supply Co., Inc. v.    )
      Syngenta AG, et al., No. 14-2637     )
                                           )
      The Delong Co., Inc. v. Syngenta AG, )
      et al., No. 17-2614                  )
                                           )
      Agribase Int’l Inc. v. Syngenta AG,  )
      et al., No. 15-2279                  )
                                           )
_______________________________________)


                            MEMORANDUM AND ORDER

      In this multi-district litigation (MDL), the Court provisionally certified a settlement

class and preliminarily approved a settlement agreement resolving claims against

Syngenta1 (Doc. # 3532). Plaintiffs now seek final settlement approval pursuant to Fed. R.

Civ. P. 23(e). On November 15, 2018, the Court conducted a final settlement hearing (of

which the settlement class received due notice), at which the Court also heard argument

concerning the total amount of attorney fees that should be awarded from the settlement

fund. For the reasons set forth below and on the record of the hearing, the Court grants


      1
          The Court refers to defendants in this MDL collectively as “Syngenta”.
the motion for final approval (Doc. # 3776), and it will issue a separate order setting forth

the granted relief as requested by plaintiffs. The Court also awards total attorney fees in

the amount of one third of the settlement fund, or $503,333,333.33, and it therefore grants

the petition for attorney fees filed by MDL co-lead counsel and settlement class counsel

(Doc. # 3585) to that extent.2 The Court approves the withdrawal of two objections (Doc.

# 3684, withdrawal requested in Doc. # 3774; Doc. # 3673, withdrawal requested in Doc.

# 3782), and it overrules all other objections to the settlement or to the total fee award

(Doc. ## 3545, 3667, 3669, 3671, 3672, 3680, 3681, 3682). Finally, the Court grants as

unopposed the special master’s pending motion for mediation expenses (Doc. # 3564).



       I.       Background

       Beginning in 2014, corn farmers and others in the corn industry filed thousands of

similar suits against Syngenta in various jurisdictions, including class actions. The suits

generally related to Syngenta’s commercialization of genetically-modified corn seed

products, Viptera and Duracade, which contained the trait MIR 162, without approval of

that trait by China, an export market.             The plaintiffs alleged that Syngenta’s

commercialization of its products caused the genetically-modified corn to be commingled

throughout the corn supply in the United States; that China rejected imports of all corn

from the United States because of the presence of MIR 162; that such rejection caused corn

prices to drop in the United States; and that corn farmers and others in the industry were



       2
           The petition remains pending with respect to the allocation of the total fee award.
                                               2
harmed by that market effect.       In December 2014, this MDL was created, and it

encompasses hundreds of suits brought by corn producers and non-producers. The Court

appointed co-lead plaintiffs’ counsel, who filed master consolidated class action producer

and non-producer complaints in March 2015.

       On May 5, 2015, the Court ruled that Syngenta had improperly removed cases to

federal court on the basis of the federal common law of foreign relations, see In re Syngenta

AG MIR 162 Corn Litig., 2015 WL 2092435 (D. Kan. May 5, 2015) (Lungstrum, J.), and

thus many cases were remanded to state court. On September 11, 2015, the Court granted

in part and denied in part Syngenta’s motions to dismiss. See In re Syngenta AG MIR 162

Corn Litig., 131 F. Supp. 3d 1177 (D. Kan. 2015) (Lunstrum, J.). Most significantly, the

Court rejected Syngenta’s arguments based on a lack of duty and the economic loss

doctrine, and plaintiffs’ negligence, tortious interference, Lanham Act, and state consumer

protection act claims survived at least in part.      See id.   The Court also dismissed

counterclaims and third-party claims asserted by Syngenta against certain grain handlers.

See In re Syngenta AG MIR 162 Corn Litig., 2016 WL 1312519 (D. Kan. Apr. 4, 2016)

(Lungstrum, J.).

       The parties engaged in substantial discovery, which was coordinated across multiple

jurisdictions pursuant to orders issued by this Court and courts in Minnesota and Illinois.

Millions of pages of documents were reviewed, hundreds of depositions were taken in

multiple countries around the world, and numerous experts were retained and deposed. In

September 2016, after an evidentiary hearing, the Court certified a nationwide class of corn

producers to assert plaintiffs’ Lanham Act claims and eight state-wide classes of producers

                                             3
to assert state-law common-law tort and statutory claims. See In re Syngenta AG MIR 162

Corn Litig., 2016 WL 5371856 (D. Kan. Sept. 26, 2016) (Lungstrum, J.). The Court

subsequently granted summary judgment to Syngenta on the Lanham Act claims, see In re

Syngenta AG MIR 162 Corn Litig., 249 F. Supp. 3d 1224 (D. Kan. 2017) (Lungstrum, J.),

but the Kansas class claims proceeded to trial. After the Court ruled on the parties’ Daubert

motions, see In re Syngenta AG MIR 162 Corn Litig., 2017 WL 1738014 (D. Kan. May 4,

2017) (Lungstrum, J.), the Kansas claims were tried to a jury over three weeks in June

2017, and the jury returned a verdict in favor of the Kansas class in the amount of

$217,700,000. Trials were then scheduled for the claims asserted by the other certified

state-wide classes.

       Thousands of similar suits against Syngenta were also filed in state court in

Minnesota, and in May 2015 those suits were consolidated before a single judge, who

appointed lead plaintiffs’ counsel. In April 2016, the Minnesota court denied in large part

Syngenta’s motion to dismiss. The trial of one bellwether plaintiff’s individual claims

resulted in a mistrial in April 2017, and that plaintiff subsequently settled with Syngenta.

The Minnesota class action trial began in September 2017, but that trial was never

completed, as the parties reached the instant settlement. Similar claims were also litigated

against Syngenta in state and federal courts in Illinois. Various ethanol plants also filed

suits against Syngenta in five other states.

       In March 2016, this Court and several others with related cases appointed a special

master for purposes of settlement. In August 2017, the Court appointed a Plaintiffs’

Settlement Negotiation Committee (“PNC”) to work towards a settlement with Syngenta.

                                               4
In appointing the members of the PNC, the Court sought to “balance[] the goals of

representing the interests of different groups of producer plaintiffs while maintaining a

workably sized group to conduct settlement negotiations.” On September 25, 2017, the

PNC executed a term sheet with Syngenta providing for a total settlement amount of $1.51

billion. Over the next several months, with the help of the special master and with oversight

by the various courts, the PNC negotiated with Syngenta the terms of a final settlement

agreement (“the Agreement”), which the parties executed on February 26, 2018.

       The Agreement’s terms include the following: In exchange for releases of claims

based on the sale and marketing of Viptera and Duracade, Syngenta will pay a total of

$1.51 billion, with two initial deposits totaling $400 million and the remainder deposited

within 30 days after final court approval. Syngenta has no right of reversion of any of that

amount. The Agreement is contingent on certification of a nationwide settlement class,

divided into four subclasses generally consisting of corn producers who did not purchase

Viptera or Duracade; corn producers who did purchase one of those products; grain

handling facilities (except for certain excluded exporters); and ethanol producers. The

Agreement sets out the allocation of the settlement fund among the members of the four

subclasses; a claims procedure; an opt-out procedure; and a notice plan.

       After execution of the Agreement and with leave of the Court, plaintiffs filed a

fourth amended master class action complaint.          By that complaint, plaintiffs seek

certification of the same nationwide class and subclasses, asserting class claims based on

the federal Lanham Act and certain Minnesota statutes.



                                             5
       On April 10, 2018, the Court granted plaintiffs’ motion for preliminary approval of

the Agreement. See In re Syngenta AG MIR 162 Corn Litig., 2018 WL 1726345 (D. Kan.

Apr. 10, 2018) (Lungstrum, J.).       Specifically, the Court preliminarily approved the

settlement; provisionally certified the settlement class and subclasses as set forth in the

fourth amended complaint; appointed representative plaintiffs for the subclasses; appointed

class counsel; approved the claims procedure, opt-out procedure, and notice plan;

appointed the notice and claims administrator; appointed special masters to oversee the

settlement and claims procedures; and imposed particular deadlines and set the hearing on

final approval of the settlement.



       II.    Final Approval of Settlement

              A.     Satisfaction of Requirements for Approval

       Under Rule 23, a class action settlement may be approved by the Court only upon a

finding that it is “fair, reasonable, and adequate.” See Fed. R. Civ. P. 23(e)(2).

       In deciding whether to approve a class settlement, a district court considers
       whether (1) the settlement was fairly and honestly negotiated, (2) serious
       legal and factual questions placed the litigation’s outcome in doubt, (3) the
       immediate recovery was more valuable than the mere possibility of a more
       favorable outcome after further litigation, and (4) the parties believed the
       settlement was fair and reasonable.

See Tennille v. Western Union Co., 785 F.3d 422, 434 (10th Cir. 2015) (internal quotation

and citation omitted). The Court finds that each of the four factors cited by the Tenth

Circuit is satisfied here and that this settlement is indeed fair, reasonable, and adequate.




                                              6
       First, the Court finds that the settlement was fairly and honestly negotiated. The

Agreement was reached by the parties only after a long period of negotiation over months

and years. The settlement negotiation was overseen by special masters appointed by the

Court, who confirmed that the parties negotiated at arm’s length. There is no evidence of

collusion in the negotiation of the settlement.3 In addition, any potential conflicts among

plaintiff’s counsel was addressed by the Court’s appointment of the PNC, which included

attorneys representing different types of plaintiffs. During the negotiations, the different

subclasses of plaintiffs were represented by different counsel to ensure proper

representation of all plaintiffs with respect to the allocation of the settlement fund. Finally,

the merits of plaintiffs’ claims were thoroughly vetted through litigation that was hotly

contested, in multiple jurisdictions, over a long period of time, by experienced and expert

counsel with significant resources. As outlined above, that litigation included substantial

and far-ranging discovery; briefing and argument of multiple dispositive and other

substantive motions; preparation for multiple trials; and one multi-week class action trial

in this Court. This is not a situation in which the parties proceeded quickly to settlement

without serious litigation of the claims on their merits, such that there might be reason to



       3
         In preliminarily approving the settlement, the Court rejected the argument by some
plaintiffs who had brought individual suits that they were disadvantaged because the two-
tiered settlement structure envisioned by the term sheet was not retained in the ultimate
Agreement. See 2018 WL 1726345, at *6. Those plaintiffs did not show, however, that
those changes resulted from any collusion among plaintiffs’ counsel. Moreover, in one
objection to the final settlement, the objectors speculated about the possibility that a secret
deal among plaintiffs’ attorneys caused the change from the term sheet, but those objectors
conceded that they could show no such deal. The substance of that objection is discussed
below.
                                               7
suspect that the settlement was not fairly negotiated. Indeed, the protracted negotiation

process and the vigor with which the parties litigated the merits of the claims provide

additional assurance that this agreement was fairly and honestly negotiated.

       Second, the Court finds that serious legal and factual questions placed the

litigation’s outcome in doubt. Based on the evidence presented at the Kansas class trial, it

is this Court’s opinion that the litigation presents very close questions of fact. Although

the jury at that trial found in favor of plaintiffs and awarded damages, it rejected the claim

for punitive damages, and a reasonable jury could certainly have declined to award any

damages whatsoever based on that evidence. Moreover, that trial involved only corn

producer plaintiffs who did not use Viptera or Duracade; other plaintiffs’ claims would

have been subject to additional defenses, and thus the factual merits of those claims remain

untested and in doubt. In particular, plaintiffs who used Syngenta’s products would face

contractual defenses, including the contractual economic loss doctrine.            In addition,

although this Court and others rejected Syngenta’s argument for dismissal at the pleadings

stage based on a lack of legal duty, the question was novel (no court had addressed the

issue with respect to a trait approved in this country), the courts’ rulings in plaintiffs’ favor

would be subject to challenge on appeal, and at least one trial court did dismiss claims

against Syngenta on that basis. Similarly, other rulings by the Court on close legal issues

(for instance, with respect to causation, damages, and the admissibility of expert testimony)

would be vulnerable to attack on appeal.

       Third, the Court finds that immediate recovery of the settlement amount---even after

an award of one-third of the settlement fund for attorney fees---would be more valuable

                                               8
than the mere possibility of a more favorable outcome after further litigation. The amount

of the settlement ($1.51 billion) is very large in an absolute sense, and it represents a

significant percentage of the actual nationwide damages alleged by the MDL plaintiffs’

experts.4 No objector has taken issue with the total amount to be paid by Syngenta in the

settlement. As set forth above, despite the Kansas class verdict, the factual and legal issues

remain hotly disputed and in doubt, and thus other plaintiffs face a significant risk of little

or no recovery in future trials. Therefore, the immediate recovery of such a substantial

sum is more valuable than the mere possibility of a more favorable outcome after protracted

and expensive litigation over many years in the future.

       Fourth, very experienced and expert counsel for all parties believe the settlement to

be fair. In addition, 52 percent of class members have submitted claims, and although the

settlement class members exceed 650,000 in number, only 17 members have timely and

properly exercised their right to opt out of the settlement (without revocation of the opt-

out), and only nine objections by 15 members were submitted (without withdrawal of the

objection). The fact that the class members have reacted so overwhelmingly in favor of

the settlement further supports a finding that the settlement is fair and reasonable and

adequate.

       Finally, as set forth in detail below, the Court finds that the objections filed in

opposition to the settlement lack merit. The Court further finds that notice to the class after



       4
        For instance, the jury awarded the Kansas class of non-purchaser producers
$217,700,000, based on the experts’ testimony, and plaintiffs’ counsel have estimated
Kansas corn production at roughly ten percent of the total U.S. production.
                                              9
preliminary approval, which was extensive, repeated, and given in varied forms (including

direct mailing), was more than adequate. As it did in granting its preliminary approval, the

Court finds that the Agreement’s opt-out procedures were reasonable and sufficient. The

Court further finds that the claims procedure, which allowed for the submission of claims

online based on records provided by the federal government, was reasonable and facilitated

the submission of claims by the greatest number of class members, as evidenced by the

very high number of claims received. The Court is also satisfied that the administrator has

used and will continue to use reasonable efforts to allow members to cure deficiencies with

their claims.

       Accordingly, for all these reasons, the Court finds that this settlement effected by

the parties’ Agreement is fair, reasonable, and adequate, and it therefore approves the

settlement pursuant to Fed. R. Civ. P. 23(e).

                B.   Objections

       The Court overrules all of the timely and properly submitted objections to aspects

of the settlement. The Court addresses the objections more specifically as follows:

                     1.     LORANCE PROPERTIES LLC

       In this very short objection (Doc. # 3545), the class member states that it does not

like “any part of” the settlement, including the fee and service award requests; that the

settlement will increase the cost of doing business; and that all parties should examine their

motives. The objection, however, does not include any explanation why any aspect of the

settlement or fee request is unfair or unreasonable, or why the settlement will have an

adverse economic effect. Accordingly, the Court overrules this objection.

                                             10
                     2.     JAMI HAYHURST / DALE BROOKOVER

       a.     Attorney George Cochran submitted an objection (Doc. # 3667) on behalf of

his clients, class members Jami Hayhurst and Dale Brookover. Plaintiffs have shown that

Mr. Cochran is a serial objector to class action settlements, with a history of attempting to

extract payment for the withdrawal of objections. In their reply brief (submitted by Mr.

Cochran as counsel), these objectors argue that Mr. Cochran’s history is irrelevant to

whether their objections have merit. The fact that the objections are asserted by a serial or

“professional” objector, however, may be relevant in determining the weight to accord the

objection, as an objection carries more credibility if asserted to benefit the class and not

merely to enrich the objector or her attorney. The credibility of this objection is further

undermined by the following facts revealed in depositions of Mr. Brookover and Ms.

Hayhurst: Mr. Cochran proposed to the objectors the non-attorney-fee-related bases for

the objection; the objectors were motivated to act by Mr. Cochran’s promise to seek $5,000

service awards for them if the objection was deemed to have merit; Mr. Brookover did not

even read the entire objection before he signed it; Mr. Brookover testified that he did not

in fact object to any aspect of the settlement other than the attorney fee request;5 and the

interest of Ms. Hayhurst (Mr. Brookover’s daughter) in the settlement is miniscule, as she

held only a half-interest in 10 acres during one year. Nevertheless, in order to ensure the

most exacting review of the settlement, the Court will address the merits of this objection.


       5
        In a post-deposition declaration, Mr. Brookover states that he was confused during
the deposition and that he does object to the other aspects of the settlement. The Court
gives no weight, however, to that sham declaration, which contradicts Mr. Brookover’s
clear deposition testimony.
                                             11
       b.     These objectors argue that the settlement improperly fails to distinguish

between class and individual plaintiffs, and they request that the settlement be reformed to

exclude individual plaintiffs. They argue that the settlement’s abandonment of the original

settlement term sheet’s two-tiered approach raises red flags concerning the possible

existence of secret side deals regarding fees. The Court overrules this objection. As the

objectors concede, there is no evidence to support the existence of any such secret deal,

and there is no basis to conclude that the size of the attorney fee request was affected by

the decision to adopt a one-tier approach. Nor have the objectors shown that a two-tier

approach (which would increase administrative costs) would benefit class plaintiffs,

particularly in light of Syngenta’s insistence during negotiations that it would not pay more

than $1.51 billion and that it would settle only for a release of both individual and class

claims. As the Court concluded in granting preliminary approval, the Agreement’s equal

treatment of all settlement class members, whether or not they filed individual suits, is

reasonable. See 2018 WL 1726345, at *6 (rejecting similar objection).

       c.     These objectors argue that the settlement is deficient because settling counsel

did not engage in a choice-of-law analysis to distinguish stronger claims from weaker ones,

with the result that all class members are treated equally, regardless of the state in which

they reside. The objectors argue in their reply brief that Ohio statutory claims are stronger

than claims under other states’ law because Syngenta’s conduct is a per se violation in Ohio

and victims do not pay attorney fees if they win.

       The Court overrules this objection. In its preliminary approval order, the Court

rejected this same argument for a choice-of-law analysis, see id. at *5-6, and the objectors

                                             12
have not shown how the Court erred in that analysis. As the Court stated previously, the

key for certification of a settlement class is ensuring the satisfaction of the requirements of

Rule 23, and as discussed below, those requirements have been met here. The Court also

rejects any argument that the Agreement is fatally unfair because it does not allow for a

greater recovery for Ohio residents; no argument based on Ohio statutory law is included

in the objection itself, and the objectors have not shown in their reply that Ohio farmers

have better claims, as there is no analysis of Ohio law or any citation to the operative statute

or to authority. Moreover, as plaintiffs note in response to the objection, the original Ohio

class action claims did not include claims based on any Ohio statute, and any such claim

would overlap with the Lanham Act claim asserted by the nationwide settlement class at

any rate.6

       d.       These objectors also argue that a Lanham Act class cannot be certified

because this Court granted summary judgment in favor of Syngenta on those claims. As

the Court explained in its preliminary approval order, however, plaintiffs would be entitled

to appeal the Court’s summary judgment ruling, and the relative merits of a particular claim

are not relevant to the class certification issue. See id. at *6 (citing authority). Thus, the

Court overrules this objection.

       e.       These objectors complain that the claims procedure calls for the

administrator to use data from the federal government for those class members who

reported acreage information to the government on Form 578s, while those members who



       6
           The objectors did not respond to these arguments in their reply brief.
                                               13
did not report may simply estimate five years of data. They further argue that getting the

acreage from the government instead of allowing the claimants to provide it will delay

distribution and increase costs, and that the non-reporters may more easily over-report or

commit fraud. The Court overrules this objection. First, the government has already

provided the data, at no cost. Second, in arguing that reporters might under-report because

reports are due early in the process, the objectors fail to appreciate that there is a later

reporting each year as well, based on actual acreage. Third, in each case, the claimant

farmer must declare, under oath or penalty of perjury, the proper figures, and there is no

basis to assume that non-reporters will over-report more often than reporters did in

submitting data to the government. The use of the government data has greatly streamlined

the process, which likely contributed to the very high claim rate, and it is eminently

reasonable to allow for the use of data that has already been reported by 99 percent of

claimants.

       f.     These objectors also object to the amount of attorney fees requested. For the

reasons set forth below in the Court’s discussion of the fee award, the Court overrules this

objection.

                     3.     SIMON RADEMACHER / CHRISTOPHER ROBERTS

       a.     Objectors Simon Rademacher and Christopher Roberts were represented at

one time in this litigation by the Bandas law firm, and plaintiffs have shown that Mr.

Bandas and his firm have been serial objectors. Thus, the Court accords this objection

(Doc. # 3669) somewhat less weight, although it will address the merits of the objection.



                                            14
       b.     Messrs. Rademacher and Roberts object on the basis of their argument that

the settlement and class notices did not give them sufficient information concerning their

likely recovery.   The Court overrules this objection.      As this Court has previously

explained, the settlement allocation formula need not specify the exact amount that each

settlement class member may expect to recover, and notice is sufficient if the allocation

formula is provided to the class members. See In re Sprint Corp. ERISA Litig., 443 F.

Supp. 2d 1249, 1262 (D. Kan. 2006) (Lungstrum, J.) (citing authority). As plaintiffs note,

the number and size of the claims cannot be known until after the opt-out deadline, and

therefore a member’s recovery cannot be calculated beforehand. In this case, class

members were given notice of the gross settlement proceeds ($1.51 billion), the formulas

by which each claimant’s recovery would be determined, and the request by plaintiffs’

counsel for an award of one-third of the settlement fund for attorney fees. Moreover, class

members had their own production data and access to public data concerning county and

national yields. Thus, class members had the ability to apply the formulas to estimate a

range of recovery based on assumptions concerning the total claims submitted (and the

Court’s attorney fee award). These objectors have not shown that more was required. This

is not a case in which no allocation method was described to the class members.

       c.     The objectors object to the Agreement’s failure to provide for unclaimed

funds that they argue will result from uncashed checks. The Court overrules this objection.

The Court is satisfied that the administrator will make reasonable efforts to distribute all

funds to claimants, and there is no reason to expect that class members who submitted

claims will not then cash their recovery checks. Whatever minimal amount that remains

                                            15
after those efforts can be addressed at a later date if necessary. See, e.g., Rodriguez v. West

Publishing Corp., 563 F.3d 948, 966 (9th Cir. 2009) (argument concerning residual funds

would not become ripe unless the entire settlement fund was not distributed to class

members); Fogie v. THORN Americas, Inc., 190 F.3d 889, 904 (8th Cir. 1999) (district

court acted prematurely in ordering the creation of a cy pres fund before it was known

whether such funds would exist); In re Petrobras Sec. Litig., 2018 WL 4521211, at *5

(S.D.N.Y. Sept. 21, 2018) (noting the absence of controlling authority requiring

identification of a cy pres recipient prior to approval of the settlement). The objectors have

not cited authority requiring the settlement to include something more at this time. They

have cited cases in which cy pres provisions were rejected, but in each case, there was an

actual cy pres provision, and the beneficiary was unknown or insufficiently related; in this

case, however, the entire settlement fund is intended to be distributed, and no cy pres

distribution is contemplated. The objectors also cite In re Thornburg Mortgage, Inc.

Securities Litigation, 912 F. Supp. 2d 1178 (D.N.M. 2012), in which the court declined to

approve a class action settlement because it did not address residual funds. See id. at 1246-

47. That case was decided on its particular facts, however, including a concern about

minimal recoveries and the fact that the attorneys expected $5,000 to $10,000 in uncashed

checks. See id. In contrast, the Court is convinced in this case that the distribution of the

settlement funds to class members has already been maximized under the terms of the

Agreement, and therefore there is no basis to reject the settlement as unfair.




                                              16
       d.     These objectors also object to the amount of attorney fees requested. For the

reasons set forth below in the Court’s discussion of the fee award, the Court overrules this

objection.

                     4.     WALKER / EGLER BROS. / W. LEE EGLER FARMS

       a.     The objection filed by class members F. Ronalds Walker, Egler Brothers,

Inc. and W. Lee Egler Farms, Inc. (Doc. # 3671) raises various issues relating to

certification of the settlement class. The Court overrules the objection. First, as discussed

above, the Court may certify a nationwide class asserting Lanham Act and Minnesota

statutory claims despite its prior rulings regarding such claims. Moreover, because the

relative merits of the claims are not material to the issue of certification, the objectors’

argument that users of Syngenta’s products could not prevail on such claims does not

prevent inclusion of such farmers within the settlement class. Second, the Court rejects the

objectors’ argument against certification based on Rule 23’s predominance requirement;

as the Court ruled previously in certifying various classes, common questions of law and

fact abound and predominate over individual issues. Third, the Court rejects the argument

that members of the previously asserted and certified state law classes are not adequately

represented. Objectors appear to argue in that regard that those state-law claims are

superior and stronger in comparison to the nationwide Lanham Act class claim, as

evidenced by the verdict in the Kansas class trial. As plaintiffs point out, however, the

nationwide class encompasses the previous state classes, and the objectors have not

explained how any class member with stronger claims is being disadvantaged because of

the inclusion of anyone with weaker claims. In addition, these objectors are not from

                                             17
Kansas and thus have no standing to argue that Kansas class members are being

disadvantaged; indeed, no Kansas settlement class member has objected to the settlement

on this basis. Fourth, the objectors note that the operative dates for membership in the

settlement class do not coincide exactly with the dates for the previously-certified state

classes, but they have not made any argument to explain why the use of those dates is

unreasonable or improper. The dates for the settlement class are not without basis, as the

class period covers the duration of the economic effect as alleged by plaintiffs.

       b.     These objectors also object to the amount of attorney fees requested. For the

reasons set forth below in the Court’s discussion of the fee award, the Court overrules this

objection.

                     5.     ROBERT OTTO / LINDA OTTO

       a.     In their objection (Doc. # 3672, Exh. A), Robert and Linda Otto argue that

their classification within subclass II (corn producers who used Viptera or Duracade) is not

fair. The Ottos planted both Viptera and Duracade prior to Chinese approval, but they

argue that they acted properly in attempting to segregate that corn from other corn. They

speculate that subclass II members would not have used those products for 100 percent of

their corn, and they argue that because 75 percent of their corn did not come from Viptera

or Duracade, only 25 percent of their recovery should be subjected to the subclass II

formula. The Court overrules this objection. Class members who used Syngenta’s

products have weaker claims because of unique defenses that Syngenta could assert,

including contractual limitations and the economic loss doctrine (as more fully discussed

in the following section concerning the Krause objection). Therefore, the Agreement

                                             18
reasonably provides for a lesser recovery for such class members. Subclass II had separate

counsel representing the interests of those members, and the Court finds that the allocation

negotiated by the parties among the subclasses is fair, adequate, and reasonable. The Court

further notes that members of subclass II were free to opt out of the settlement if they

believed that their particular circumstances made their own claims relatively strong.

       b.     These objectors also object to the claim procedure’s use of county average

yields. They argue that they have always exceeded such averages because of their use of

good seed and good practices, and that their actual yield should be used in determining

their recovery. The Court overrules this objection. The use of the county averages greatly

aids the claims process: eliminating the need to determine and verify actual yields makes

the process far more streamlined, which results in more claims, faster payouts, and lower

administrative costs. The Court finds that the use of county average yields is a fair and

reasonable method of allocating the settlement fund among a class with over 650,000

members.

                     6.     KRAUSE AG, LLC

       The objection by class member Krause AG, LLC (Doc. # 3672, Exh. B) raises a

single issue. The objector argues that it planted Viptera and Duracade only after those

products were approved in China, and that it is therefore unfair for the objector to receive

a substantially-reduced recovery within subclass II. The Court overrules this objection.

       Although this objector’s claim against Syngenta would seem to be stronger on its

face than the claims of producers who used Viptera and Duracade prior to Chinese

approval, in fact the objector would still face great obstacles in attempting to prevail in

                                            19
litigation against Syngenta. In particular, Viptera and Duracade users typically signed a

contract with Syngenta that contained a prohibition against any future tort recovery from

Syngenta and a one-way attorney fee provision favoring Syngenta. These provisions

greatly increase the risk and potential cost of pursuing a claim by a subclass II member,

regardless of when the member signed the contract with Syngenta. Moreover, purchasers

of the seed from Syngenta must also overcome the defense of the economic loss doctrine.

Finally, in contrast to members of subclass I (producers who did not use Viptera or

Duracade), subclass II members have no successful trial result on which to rely in

negotiating for a larger settlement recovery. The presence of these hurdles persuaded

plaintiffs’ counsel not to include Viptera and Duracade users within the previously-asserted

classes, and these obstacles also informed negotiations concerning the allocation conducted

by the separate counsel for the subclasses. Thus, regardless of when a class member used

Syngenta’s products, that member’s claim against Syngenta is far weaker than claims by

subclass I members, and the different treatment of such a claim is therefore fair and

reasonable.

       The allocation of settlement funds need only have a reasonable basis, which may

involve the relative strength and values of different categories of claims. See In re

Urethane Antitrust Litig., 2016 WL 4060156, at *2 (D. Kan. July 29, 2016) (Lungstrum,

J.) (quoting In re Sprint ERISA Litig., 443 F. Supp. 2d at 1262). There is no requirement

that funds be allocated according to the particular strength of each class member’s claim.

In this case, the reduced recovery allocated to subclass II members is reasonable, based on

the relative weakness of those members’ claims.

                                            20
                     7.      JAMES BARBER LIVING TRUST / HARRY BARBER

       This objection (Doc. # 3680) raises the same issue raised in the Krause objection,

and the Court therefore overrules the objection for the same reasons set forth above.

                     8.      TAURUS HOLDINGS, LLC

       This objection (Doc. # 3681) relates only to the amount of attorney fees requested.

For the reasons set forth below in the Court’s discussion of the fee award, the Court

overrules this objection.

                     9.      EUROPEAN RURAL HERITAGE INSTITUTE

       This objection (Doc. # 3682) relates only to the amount of attorney fees requested.

For the reasons set forth below in the Court’s discussion of the fee award, the Court

overrules this objection.7

                     10.     WITHDRAWN OBJECTIONS

       Two class members submitted and subsequently withdrew objections. Sharon

Brunet objected to the amount of attorney fees requested (Doc. # 3684), but she

subsequently filed a motion to withdraw “with prejudice” that objection and her prior

notice of intent to appear at the final approval hearing (Doc. # 3774). The reason for the

withdrawal is unknown, and at the hearing plaintiffs’ counsel confirmed that Ms. Brunet

was not given any consideration for that withdrawal. Moreover, the objection is cumulative

of other objections. Accordingly, the Court approves the withdrawal of the objection.


       7
        The Court is aware of two objections that were not filed as required. One such
objection did not include a specific complaint about any particular aspect of the settlement.
The other, if it had been properly submitted, would be overruled for the same reasons cited
with respect to the Krause and Barber objections.
                                             21
       Rail Transfer, Inc. objected based on the possibility that, because it was a transporter

that did not buy and sell corn, its claim would be rejected (Doc. # 3673). Subsequently,

without providing an explanation, Rail Transfer withdrew the objection. At the hearing,

plaintiffs’ counsel confirmed that the parties intended that Rail Transfer be included in the

settlement and that its claim would therefore be accepted. Counsel further confirmed that

no consideration was paid for the withdrawal of the objection. Accordingly, the Court

approves the withdrawal of this objection.8

                C.      Certification of the Settlement Class

       In its order preliminarily approving the settlement, the Court provisionally certified

the settlement class and subclasses as set forth in plaintiffs’ fourth amended class action

complaint. See 2018 WL 1726345, at *3. The Court now confirms the certification of the

class and subclasses.

       In order for such classes to be certified, the usual requirements of Rule 23 must be

met, except that trial management issues need not be considered. See Nieberding v.

Barrette Outdoor Living, Inc., 2015 WL 164798, at *2 (D. Kan. Apr. 14, 2015) (citing

authorities).    Although generally the requirements of the rule (including avoiding

overbroad class definitions) must be given “undiluted, even heightened” attention in the

settlement context, such heightened scrutiny is unnecessary if a class had already been

certified before settlement. See id. at *2-3 (citing authorities). In this case, the Court


       8
        Effective December 1, 2018, Rule 23(e) does not require court approval for the
withdrawal of an objection. These objections were withdrawn prior to that date, however,
when Rule 23(e)(5) did require such approval. Accordingly, the Court explicitly approves
the withdrawal of these objections.
                                               22
previously certified a nationwide Lanham Act class and statewide classes asserting

negligence and other state-law claims. The proposed settlement classes go beyond those

previously-certified classes, but the proposed classes are not overbroad, as each subclass

group has asserted related claims against Syngenta.

       The Court again concludes that the requirements of Rule 23 are satisfied here for a

nationwide settlement class and each of the proposed subclasses (producers who did not

purchase Viptera or Duracade, producers who did, grain handlers, ethanol producers). The

class members are numerous---corn producers number in the hundreds of thousands, and

claims have been submitted by over 1,800 grain handlers and 350 ethanol producers. The

same common questions of fact and law identified by the Court in its previous certification

order may be found here as well, and the proposed plaintiff representatives are typical and

adequate. As confirmed by the trial of the Kansas class claims, the common questions

predominate, and class treatment is superior to individual treatment (especially in this

settlement context).     Finally, as discussed above, the objections relating to class

certification lack merit. Accordingly, the Court grants the motion for certification, the

terms of which will be set forth in the Court’s separate order concerning final approval and

the other relief requested by plaintiffs.

              D.       Other Relief Requested

       By their motion for final settlement approval, plaintiffs also request that the Court

reaffirm its preliminary appointments of class representatives, settlement class counsel,

claims administrator, and special masters to oversee the claims process. No party or class

member has objected to or opposed any of those requests. In particular, the claims

                                            23
administrator is sufficiently experienced and has already demonstrated its ability to handle

the claims process. The Court therefore grants the requests for these appointments, as more

fully set forth in the Court’s separate order.



       III.   Award of Attorney Fees from Settlement Fund

       MDL co-lead counsel and settlement class counsel request that the Court award one-

third of the gross settlement amount as attorney fees. For the reasons set forth on the record

of the final approval hearing and as more fully set forth below, the Court agrees that an

award in that amount is appropriate under the unique circumstances of this case.

Accordingly, the Court awards attorney fees from the settlement fund in the amount of

$503,333,333.33.

       First, the Court has authority to award attorney fees and expenses from the

settlement fund in this case. Rule 23 provides that “[i]n a certified class action, the court

may award reasonable attorney’s fees and nontaxable costs that are authorized by law.”

See Fed. R. Civ. P. 23(h).9 The Agreement here expressly contemplates an award of

attorney fees and expenses to counsel who performed work for the benefit of the settlement

class members. Fees are also authorized under the common fund doctrine. See Boeing Co.

v. Van Gemert, 444 U.S. 472, 478 (1980) (“[T]his Court has recognized consistently that a

litigant or lawyer who recovers a common fund for the benefit of persons other than himself


       9
        The rule further provides that in ruling on a motion for attorney fees, the court
“must find the facts and state its legal conclusions under Rule 52(a).” See Fed. R. Civ. P.
23(h)(3). Accordingly, this section of the order constitutes the Court’s findings and
conclusions pursuant to Fed. R. Civ. P. 52(a).
                                                 24
or his client is entitled to a reasonable attorney’s fee from the fund as a whole.”); Gottlieb

v. Barry, 43 F.3d 474, 482 (10th Cir. 1994) (quoting Boeing); see generally Federal Judicial

Center, Manual for Complex Litigation §§ 14.21, 20.312 (4th ed. 2004). The Tenth Circuit

has expressed a preference for the percentage-of-the-fund method of awarding attorney

fees in common fund cases. See Rosenbaum v. MacAllister, 64 F.3d 1439, 1445 (10th Cir.

1995) (citing Gottlieb, 43 F.3d at 483). In addition, although common benefit orders,

contemplating fees awarded from a common fund, were entered in this MDL and in the

Minnesota state-court litigation, the settlement was accomplished at least in part because

of work by plaintiffs’ attorneys that was not necessarily covered by those orders;

accordingly, pursuant to Rule 23(h) and the common-fund doctrine, the Court awards a

percentage of the fund sufficient to permit reasonable attorney fees for all work that

contributed to the class settlement.10

       The Tenth Circuit has indicated that a court making a percentage fee award in a

common fund case should apply the so-called Johnson factors, which are as follows:

       (1) the time and labor involved; (2) the novelty and difficulty of the
       questions; (3) the skill requisite to perform the legal service properly; (4) the
       preclusion of other employment by the attorney due to acceptance of the case;
       (5) the customary fee; (6) any prearranged fee . . .; (7) time limitations
       imposed by the client or the circumstances; (8) the amount involved and the
       results obtained; (9) the experience, reputation, and ability of the attorneys;
       (10) the undesirability of the case; (11) the nature and length of the
       professional relationship with the client; and (12) awards in similar cases.



       10
         Such an approach was used in the recent NFL case, which also involved a hybrid
settlement of class and individually-asserted claims. See In re National Football League
Players’ Concussion Injury Litig. (NFL), 2018 WL 1635648 (E.D. Pa. Apr. 5, 2018)
(appeals pending); NFL, 2018 WL 1658808 (E.D. Pa. Apr. 5, 2018) (appeals pending).
                                              25
See Brown v. Phillips Petroleum Co., 838 F.2d 451, 454-55 (10th Cir. 1988) (citing

Johnson v. Georgia Hwy. Expr., Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)); see also

Gottlieb, 43 F.3d at 483 (court utilizing the percentage-of-the-fund approach must consider

the Johnson factors). The Tenth Circuit has recognized, however, that “rarely are all of the

Johnson factors applicable; this is particularly so in a common fund situation.” See Uselton

v. Commercial Lovelace Motor Freight, Inc., 9 F.3d 849, 854 (10th Cir. 1993) (quoting

Brown, 838 F.2d at 456). Moreover, “[i]n percentage-of-the-fund cases, courts often

engage in a ‘cross-check’ of the fee award against the lodestar figure accounting for

counsel’s hours and hourly rates.” See Urethane, 2016 WL 4060156, at *7 (citing In re

Rite Aid Corp. Sec. Litig., 396 F.3d 294, 305-06 (3d Cir. 2005)); see also Manual for

Complex Litig. § 14.121.

       The Court finds that application of the Johnson factors overwhelmingly supports

the request for fees in the amount of one-third of the settlement fund. Only the eleventh

factor (the nature and length of the client relationship) does not weigh in favor of plaintiffs’

counsel. The Court finds that all of the other factors support a substantial award.

       The Court notes at the outset that counsel have supported their request with an expert

declaration from Professor Robert Klonoff. The Court agrees with Professor Klonoff that

the facts and circumstances of this case, considered in light of the Johnson factors,

distinguish this case from other common fund cases with large settlements and warrant a

substantial fee award. The Court further notes that very few class members (or their

attorneys) objected to an award of one-third of the fund.



                                              26
       First, this litigation required very extensive time and labor by plaintiffs’ attorneys

(Johnson factor 1). The fee applications submitted by various plaintiffs’ counsel show a

total of more than 1.2 million hours spent on the litigation. This number is not surprising

given the breadth and scope of the litigation. As noted above, thousands of suits were filed

against Syngenta, in multiple jurisdictions, resulting in the creation of a federal MDL and

a similar consolidation in state court in Minnesota. That breadth contributed greatly to the

ultimate settlement, as Syngenta was forced to defend different types of suits (class actions

and individual suits), involving a variety of federal and state-law claims, brought by

different types of plaintiffs, in a number of different courts.

       In addition, the actual litigation of the claims required a great amount of work, from

the time the cases were filed to the ultimate settlement. Counsel had to investigate and

develop novel factual and legal theories (more on that below), and massive efforts were

undertaken in discovery, which included reviewing millions of pages of documents and

taking hundreds of depositions here and abroad. This case included numerous experts on

both sides, requiring plaintiffs’ counsel to oversee production of principal and rebuttal

expert reports, take and defend expert depositions, and brief and argue Daubert motions

prior to trial. Motion practice was extensive, including with respect to the Court’s

jurisdiction, substantial motions to dismiss, class certification, discovery disputes, motions

for summary judgment, and motions in limine. The parties prepared for and completed a

three-week trial, and two other trials were started. Moroever, this litigation was extremely

hard-fought, as Syngenta, represented by experienced and well-funded top-shelf counsel,

(quite properly) raised every defense and contested every issue throughout. The burden

                                              27
for plaintiffs’ counsel was increased by the fact that class certification was not assured (it

was denied in the similar Rice case) and by the close questions of fact and law raised by

the claims. The Court further notes that, unlike some other class actions, this case did not

involve a government investigation or prosecution of the defendant, and thus plaintiffs’

counsel were forced to undertake all of the necessary investigation and discovery. In

addition, this Court and the other courts did not allow for an overly protracted period of

litigation; rather, they insisted on keeping these cases moving at a good pace, which

required counsel to perform their work subject to significant time limitations (factor 7).

       Although the work was quite extensive (with a massive number of hours expended),

it was nevertheless performed efficiently on the whole. Suits were effectively consolidated

by the filing of master complaints, the courts issued coordination orders and worked

together, and plaintiffs’ counsel coordinated their discovery efforts in the various

jurisdictions. That efficiency is evidenced by the fact that the litigation proceeded to three

trials in a relatively short period of time, given the amount of discovery and motion

practice.

       In short, this was not a case that settled before significant work was performed

litigating the claims. Indeed, the fact that a trial was completed distinguishes this case from

most cases involving large settlements.       As one attorney put it with respect to the

reasonableness of the settlement, the “tires were kicked” to an extraordinary degree in

testing the merits of plaintiffs’ claims. Plaintiffs’ counsel necessarily and reasonably

expended a huge amount of time and labor in litigating these cases to a very successful

conclusion, and that fact weighs heavily in support of a substantial fee award.

                                              28
        Moreover, as noted above, this case involved very novel and difficult questions of

law and fact (factor 2). Plaintiffs’ task was daunting, as they brought what was essentially

the first GMO case involving a product that had been approved for sale in the United States

and that posed no known health risk. As Syngenta repeatedly reminded the courts,

imposition of liability in such circumstances was therefore unprecedented. Difficult issues

fully contested by the parties include federal court jurisdiction, the existence of a legal

duty, applicability of the economic loss doctrine, the ability to recover the damages sought,

liability under the Lanham Act, preemption by federal statutes, the ability to compare fault,

violations of international law, and punitive damages. Litigaton of the case demanded

expertise in a variety of areas, including genetically-modified organisms (GMO), the

domestic corn market, governmental deregulation, and Chinese government policies and

practices. Syngenta raised defenses that implicated international politics and economics.

This was not a simple or straightforward negligence case. In addition, plaintiffs could not

necessarily count on class certification, which had been denied in a similar case involving

rice.

        The complex and difficult nature of the litigation, which spanned across multiple

jurisdictions and which involved multiple types of plaintiffs and claims, required a great

deal of skill from plaintiffs’ counsel (factor 3), including because they were opposed by

excellent attorneys retained by Syngenta. That high standard was met in this case, as the

Court finds that the most prominent and productive plaintiffs’ counsel in this litigation

were very experienced, had very good reputations, were excellent attorneys, and performed

excellent work (factor 9). In appointing lead counsel, the various courts made sure that

                                             29
plaintiffs would have the very best representation. Lead counsel had very good experience

in large-scale and class-action and MDL cases, including in the similar Rice and Starlink

cases. In this Court’s view, the work performed by plaintiffs’ counsel was consistently

excellent, as evidenced at least in part by plaintiffs’ significant victories with respect to

dispositive motion practice, class certification, and trial. Moreover, plaintiffs’ counsel

have confirmed that the demands of this litigation, especially for lead counsel in the various

courts, precluded other employment for these attorneys (factor 4).

       The Court finds that a one-third fee is customary in contingent-fee cases (factor 5),

or is even on the low side, as that figure is often higher in complex cases or cases that

proceed to trial. See Urethane, 2016 WL 4060156, at *5. Indeed, counsel have indicated

that many plaintiffs in this case agreed to contingent-fee arrangements that allowed for fees

of at least 40 percent of any recovery (factor 6).

       The Court finds that its award is further supported by the amount at stake in this

litigation (billions of dollars alleged in damages) and the excellent results obtained for

plaintiffs by their counsel (factor 8). As noted above with respect to the Court’s finding

that the settlement is reasonable, the $1.51 billion settlement amount is very impressive---

it is one of the largest known settlements in any kind of case---and represents a significant

percentage of the actual damages alleged by plaintiffs. The class members’ reaction to the

settlement has been overwhelmingly positive, with few opt-outs and objections (and no

objection to the settlement amount). That result is especially impressive in light of the

many difficulties faced by plaintiffs in succeeding on these claims, which made the case

less than desirable (factor 10). As previously noted, there was no parallel government

                                             30
proceeding against the defendant on which plaintiffs could rely for investigation,

discovery, or simple reassurance in the merits of the claims. The litigation of this case

required that plaintiffs’ counsel risk huge expenditures on a contingent basis, with a

substantial risk of no recovery in light of the doubtful nature of the claims and the

difficulties that could arise in collecting any judgment from a foreign defendant.

       Finally, the Court finds that its award of one-third of the settlement fund is supported

by a consideration of awards in similar cases (factor 12). The few objectors to the fee

request (including one group of plaintiffs’ counsel) have focused almost entirely on this

factor, as they argue that percentage fee awards tend to be lower in so-called “megafund”

cases involving very large settlements. Indeed, as those objectors note, there are a number

of megafund cases involving fee awards under 20 percent, although in many such cases,

the court did not reject a higher request but rather accepted the low one. Of course, those

cases were decided on their particular facts, as this case must be decided by application of

the Johnson factors to its particular circumstances. It is true that economies of scale may

mean that a large percentage would result in an unacceptable windfall in some cases, but

the Court does not agree that megafund cases should necessarily be subject to a diminishing

scale by which the award percentage falls as the settlement amount grows. As the Court

has noted previously, use of such a scale fails to provide the proper incentive for counsel

and is fundamentally at odds with the percentage-of-the-fund approach favored by the

Tenth Circuit. The Court agrees with the following reasoning by another court:

       While such an approach may have validity when there is a large settlement
       short of a full trial, I conclude that the rationale has no reasonable application
       in this unique case for the reasons I have already discussed. Likewise, the

                                              31
       court in In re Ikon Office Solutions, Inc. Sec. Litig. . . . rejected this “declining
       percentage” method:

              Such an approach also fails to appreciate the immense risks
              undertaken by attorneys in prosecuting complex cases in which
              there is a great risk of no recovery. Nor does it give significant
              weight to the fact that large attorneys’ fees serve to motivate
              capable counsel to undertake these actions.

       While some reported cases have advocated decreasing the percentage
       awarded as the gross class recovery increases, that approach is antithetical to
       the percentage of the recovery method adopted by the Eleventh Circuit . . .,
       the whole purpose of which is to align the interests of Class Counsel and the
       Class by rewarding counsel in proportion to the result obtained. By not
       rewarding Class Counsel for the additional work necessary to achieve a better
       outcome for the class, the sliding scale approach creates the perverse
       incentive for Class Counsel to settle too early for too little.

See Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185, 1212-13 (S.D. Fla. 2006)

(quoting In re Ikon Office Solutions, Inc. Sec. Litig., 194 F.R.D. 166, 197 (E.D. Pa. 2000))

(other citations and internal quotations omitted).11

       A number of courts have awarded similar fees in megafund cases. See Urethane,

2016 WL 4060156, at *6. Professor Klonoff’s declaration contains a list of over 40

megafund cases (with settlements of $100 million or more) involving fee awards of 30

percent or greater, the great majority of which were settled before any trial. An award at

the top end of the range of percentage awards is warranted by the particular circumstances




       11
          Additional cases containing criticism of this approach are cited in Professor
Klonoff’s declaration. In addition, although many objectors rely on a study by Professor
Brian Fitzpatrick to show that most megafund cases involve an award of a lower percentage
of fees, Professor Fitzpatrick stated in a declaration in the Deepwater Horizon case (which
the Toups/Coffman attorneys submitted in support of their “megafund” objection to a one-
third award) that he (like many courts and commentators) “do[es] not endorse this bigger-
settlement-smaller-fee approach because it creates bad incentives for class counsel.”
                                                32
of this litigation, including the following: the case involved seriously disputed questions

of law and fact, and recovery was therefore in doubt; there was no parallel government

proceeding against the defendant; litigation was extensive and exhaustive, over many

years, and included a trial and a plaintiffs’ verdict; and a great recovery was achieved for

plaintiffs. A one-third fee is within the range of awards for cases with similar success, see

id. at *8 (awarding one-third of settlement fund as attorney fees), and this factor therefore

supports the Court’s award in this case.

       Finally, the reasonableness of a one-third award is confirmed by a cross-check of

the relevant lodestar amount. Because this award is intended to account for all contingent

fee recoveries from payments to class members from the settlement fund, the Court

considers all fee applications submitted by plaintiffs’ attorneys, and not merely the

applications by lead counsel or by counsel performing work under common benefit orders,

in calculating the applicable lodestar amount. In addition, the Court finds that the hourly

rates used by counsel (averaging under $500 per hour, with lower amounts for contract

attorney and non-attorneys) and the number of hours expended to be generally reasonable,

considering the scope and complexity of this litigation. The total lodestar amount is

approximately $357 million, which yields a multiplier of only 1.4 on an award of $503

million. That multiplier is extremely modest in light of the great risk undertaken in

pursuing these claims on a contingent-fee basis. Even if the Court were to discount by 50

percent all time other than common-benefit work by Kansas and Minnesota lead counsel

(which discount the Court does not believe appropriate), the multiplier would remain below

2. For further perspective, even if the Court considered only common-benefit work by

                                             33
Kansas and Minnesota lead counsel---despite the obvious contribution to the settlement

effected by other work---the multiplier would be less than 3.12 Such multipliers are well

within the range accepted by other courts, even in cases without trials. See id. at *7;

Newburg on Class Actions § 14:6 (4th ed. & Supp. 2008).13

       For all of these reasons, the Court finds that the Johnson factors support an award

of attorney fees in this case in the amount of one-third of the settlement fund, or

$503,333,333.33, and it hereby awards fees in that amount. The special master’s report

and recommendation of November 21, 2018 (Doc. # 3816), issued pursuant to Fed. R. Civ.

P. 23(h)(4), addresses the allocation of that amount among plaintiffs’ attorneys (as well as

the requests for expenses and service awards).            Objections to the report and

recommendation have been filed, and the Court will conduct a hearing on those issues on

December 17, 2018.



       IV.    Special Master’s Motion for Mediation Expenses

       The special master’s pending motion for an award of deferred expenses incurred in

mediation, in the amount of $205,720.10, is unopposed, and the Court concludes that such

an award is reasonable and appropriate. The Court therefore grants the motion.




       12
          Thus, even if one were to assume that some hours for non-common-benefit-order
work (which was not subject to the same rigorous controls) have been padded (for instance,
by the inclusion of time spent seeking clients or submitting claims), as some of the
objectors suspect, the multiplier would remain within an acceptable range.
       13
          Professor Klonoff’s declaration cites a number of megafund cases involving
multipliers above 3.
                                            34
      IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ motion for

final settlement approval and other relief (Doc. # 3776) is hereby granted, and the Court

will issue a separate order setting forth the granted relief as requested by plaintiffs.

Moreover, the Court approves the withdrawal of two objections (Doc. # 3684, withdrawal

requested in Doc. # 3774; Doc. # 3673, withdrawal requested in Doc. # 3782), and it

overrules all other objections to the settlement or to the total fee award (Doc. ## 3545,

3667, 3669, 3671, 3672, 3680, 3681, 3682).



      IT IS FURTHER ORDERED BY THE COURT THAT total attorney fees are

awarded in the amount of one third of the settlement fund, or $503,333,333.33, and the

petition for attorney fees filed by MDL co-lead counsel and settlement class counsel (Doc.

# 3585) is granted to that extent (and otherwise remains pending).



      IT IS FURTHER ORDERED THAT the special master’s pending motion for

mediation expenses (Doc. # 3564) is granted as unopposed, and the special master is

awarded $205,720.10 from the settlement fund.



      IT IS SO ORDERED.


      Dated this 7th day of December, 2018, in Kansas City, Kansas.


                                                s/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge

                                           35
